Citation Nr: 1013267	
Decision Date: 04/07/10    Archive Date: 04/14/10

DOCKET NO.  03-03 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to a rating in excess of 10 percent for 
residuals of a head trauma with headaches and nosebleeds.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Esquire


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1943 to January 
1946.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of February 2002 by the 
Department of Veterans Affairs (VA) Little Rock, Arkansas, 
Regional Office (RO). 

In February 2006, the Board remanded the matter for further 
development as newly submitted evidence reflected the 
Veteran's diagnosis for dementia.  In October 2006, the 
Board denied the Veteran's claim for an increased rating as 
the evidence did not suggest the Veteran's dementia was 
related to the service connected residuals of head trauma.  

In November 2008, the United States Court of Appeals for 
Veterans Claims (Court) issued a memorandum decision 
vacating and remanding the Board's October 2006 decision.  
The Board issued a decision in July 2009 again denying the 
Veteran's claim.  In January 2010, a Joint Motion for Remand 
was granted by the Court.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The Board notes that the issue of whether the Veteran's gait 
abnormality is secondary to the service connected traumatic 
brain injury is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.	Prior to December 18, 2001, the evidence does not 
demonstrate the Veteran's headaches were characteristic of 
prostrating attacks regardless of its frequency.

2.	Evidence of record since December 18, 2001, demonstrates 
the Veteran's headaches occurred several times a week and 
were completely prostrating and prolonged attacks. 


CONCLUSION OF LAW

1.  Prior to December 18, 2001, the criteria for a rating in 
excess of 10 percent for the residuals of a head trauma with 
headaches and nosebleeds were not met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8045 
and 8100 (2009).

2.  As of December 18, 2001, the criteria for a 50 percent 
rating for residuals of a head trauma with headaches and 
nosebleeds have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.124a, Diagnostic Code 8045 and 8100 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek 
to provide and; (3) that the claimant is expected to 
provide. 

In June 2004, the agency of original jurisdiction (AOJ) sent 
a letter to the Veteran providing notice of what the 
evidence needed to demonstrate, of his and VA's respective 
duties in obtaining evidence, and of the types of relevant 
evidence that he should provide, or ask the VA to obtain for 
his claim.  The Board notes that the Veteran was not 
specifically informed to submit medical or lay evidence 
demonstrating the effect a worsening of his condition has on 
his employment and daily life.  The Board finds that no 
prejudice resulted, however, because the veteran was told to 
submit any evidence, to include his own statement, 
"describing his symptoms, their frequency and severity, and 
other involvement, extension and additional disablement 
caused by [his] disability," which would include any impact 
on the veteran's employment and daily life.  Although the 
notice letter postdated the initial adjudication, the claim 
was subsequently readjudicated without taint from the prior 
decision and no prejudice is apparent.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of 
fully compliant notification followed by readjudication of 
the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).

In August 2006, the Veteran was notified that disabilities 
are rated on the basis of diagnostic codes and was told of 
the need to present evidence to meet the rating criteria and 
to establish an effective date of an award.  Although this 
notice postdated the initial adjudication and the claim was 
not readjudicated, the Board finds that no prejudice 
resulted because the Veteran has had ample time to submit 
evidence and respond to the notice, and the evidence 
indicates that the Veteran was able to effectively 
participate in the appeals process (i.e. through 
examinations and the opportunity to participate in 
hearings),

The specific rating criteria for evaluating the disability 
and how (based on what symptomatology) each rating 
percentage is assigned were provided to the Veteran in the 
January 2003 Statement of the Case.  Although the Veteran 
was not sent an independent letter providing notice of this 
information, the record indicates that no prejudice 
resulted.  The claim was readjudicated after this notice was 
provided, the Veteran was able to effectively participate 
extensively in the appeals process ((i.e. through 
examinations and the opportunity to participate in 
hearings), and the Veteran had ample time to submit 
evidence.  The evidence indicates that the Veteran was fully 
aware of what was necessary to substantiate this claim.

VA has also done everything reasonably possible to assist 
the Veteran with respect to his claim for benefits, such as 
obtaining medical records, providing a hearing, providing 
medical examinations, and fulfilling all Board remand 
requests.

Increased Rating

For historical purposes, it is noted that service connection 
was established for residuals of head trauma with headaches 
and nosebleeds by the RO in a May 1996 decision.  A 10 
percent disability evaluation was assigned based on a review 
of the relevant contemporaneous evidence of record under 
Diagnostic Code (DC) 8045 and 9304.  In August 2001, the 
Veteran claimed that a higher evaluation was warranted.  The 
currently appealed February 2002 Rating Decision continued 
his evaluation.  

Disability ratings are determined by application of the 
criteria set forth in VA's Schedule for Rating Disabilities, 
which is based on average impairment of earning capacity.  
See 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question 
arises as to which of two ratings applies under a particular 
DC the higher rating is assigned if the disability more 
closely approximates the criteria for the higher rating; 
otherwise, the lower rating applies.  38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the Veteran.  38 
C.F.R. § 4.3.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  See Schafrath 
v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where 
an increase in the level of a service-connected disability 
is at issue, the primary concern is the present level of 
disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that 
might result in different levels of compensation from the 
time the increased rating claim was filed until a final 
decision is made.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).  The analysis in the following decision is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.

The Veteran's residuals of head trauma are currently rated 
at 10 percent by analogy to DC 8045-9304 (the "old" version, 
as will be explained below), dementia due to head trauma.  
Under DC 8045-9304, a 10 percent rating is warranted for 
purely subjective complaints following trauma, such as 
headache, dizziness, insomnia, etc., recognized as 
symptomatic of brain trauma.  Ratings in excess of 10 
percent for brain disease due to trauma under Diagnostic 
Code 9304 are not assignable in the absence of a diagnosis 
of multi-infarct dementia associated with brain trauma.  
Purely neurological disabilities such as hemiplegia, 
epileptiform seizures, facial nerve paralysis, etc., 
resulting from brain trauma are rated under the diagnostic 
codes specifically dealing with such disabilities.  38 
C.F.R. § 4.124a, Diagnostic Code 8045 (prior to October 
2008).

The regulations for the evaluation of brain disease due to 
trauma or traumatic brain injuries (TBI) were revised 
effective October 23, 2008.  See 73 Fed. Reg. 54693 (Sept. 
23, 2008).  Under the revised criteria associated with DC 
8045 used to evaluate TBI, there are three main areas of 
dysfunction that may result from TBI and have profound 
effects on functioning: cognitive (which is common in 
varying degrees after TBI), emotional/behavioral, and 
physical.  However, these revisions apply only to 
applications for benefits received by VA on or after October 
23, 2008. The older criteria will apply to applications 
received by VA before that date, including the instant 
claim.  However, the Veteran requested review under the 
revised criteria, and as such, his disability will be 
reviewed under the new criteria (see 73 Fed. Reg. 54693).

The evidence demonstrates that headaches are a residual of 
the Veteran's head trauma.  DC 8100 will thus be applied to 
the Veteran's claim.  Under DC 8100, migraine headaches 
resulting in characteristic prostrating attacks averaging 
one in two months over the last several months warrant a 10 
percent rating.  Migraine headaches resulting in 
characteristic prostrating attacks occurring on an average 
once a month over the last several months warrant a 30 
percent rating.  Migraines with very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability warrant a 50 percent rating, which 
is the highest available under this code.  38 C.F.R. § 
4.124a.

A December 2001 VA examination record reflects the Veteran's 
history of awakening every morning with a headache.  The 
Veteran reported that he took Ibuprofen to relieve these 
headaches, and he indicated that these headaches generally 
resolved after a few hours.  The Veteran additionally 
reported that he had prostrating headaches, which were 
manifested by bifrontal pain with some superimposed 
throbbing but no vomiting, nausea, photophobia, phonophobia, 
or focal neurological symptoms, two to three times a week, 
which only resolved after several hours of sleep.  Finally, 
the Veteran reported that he had nosebleeds occasionally - 
approximately every two or three months - which he treated 
himself.  After examination and review of the record, the 
examiner diagnosed the Veteran with posttraumatic chronic 
muscle tension-type headaches and occasional episodes of 
mild epistaxis.

A December 2002 VA examination record reflects the Veteran's 
history of memory impairment, which he had attributed to 
age.  The Veteran denied ever getting lost or confused, and 
he reported that he had driven to the appointment that day.  
After examination and review of the record, the examiner 
found no evidence of a cognitive disorder.  The examiner 
stated that "there may be some age-related memory changes" 
but he "did not find any evidence that there is any sign or 
any kind of mental deficit related to [the in-service] head 
trauma".

Subsequent treatment records reflect histories of depression 
and increased memory loss, and a November 2005 VA treatment 
record reports that the Veteran had dementia.  Based on this 
evidence, two VA examinations, a neurological examination 
and a mental health examination, were conducted in March 
2006.  After examination and review of the evidence, the 
neurology examiner diagnosed the Veteran with a "dementing 
disorder" which "by history, [was] most consistent with 
probable dementia of the Alzheimer's type".  The examiner 
explained that Alzheimer's was "certainly" "more common with 
aging" though he noted that it "has been show[n] that head 
injuries are a risk factor for Alzheimer's".  The examiner 
stated that "this is the only way that this can be related 
to his old head injury in service".  There is no mention of 
headaches in these examinations.

The Veteran submitted private treatment records from Dr. G. 
L. Stewart.  Dr. Stewart's January 2010 treatment record 
states the Veteran has a history of headaches for many years 
and is positive for headaches.  However, the January 2010 
treatment record does not indicate the frequency and whether 
they are prostrating or prolonged.  In addition, the 
February 2010 treatment record, Dr. Stewart stated there was 
no evidence of headaches.  

The Veteran underwent a VA examination in February 2010 
where he described his headaches as "bifrontal, associated 
with nausea, photophobia and phonophobia and a tendency to 
lay down when they occur."  The Veteran reported to the 
examiner they occurred "most every day now and lasts usually 
2 to 3 hours.  They have become slowly more frequent over 
time... He takes Darvon every six hours for these and he has 
for several years.... [headaches] are prostrating most of the 
time." 

The examiner determined that the Veteran "does have 
intermittent dizziness, headaches, tinnitus, insomnia, 
hypersensitivity to sounds and hypersensitivity to light."  
The examiner opined that the Veteran has "posttraumatic 
headaches, which are migraine in type with probably an 
element of rebound headaches from constant use of analgesic 
narcotic medication." 

The evidence demonstrates that the 50 percent rating under 
DC 8100 most closely approximates the Veteran's current 
disability.  The Veteran is competent to testify as to the 
symptoms he experienced, including headaches, its frequency 
and whether they are prostrating and prolonged.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  The Veteran has reported to the 
February 2010 examiner that he has experienced prostrating 
headaches on daily basis.  Despite Dr. Stewart's January 
2010 private treatment record which reports that the Veteran 
did not exhibit symptoms of headaches, the Board notes the 
Veteran has a long history of headaches and the several of 
the Veteran's treating physicians have confirmed his 
headaches.  

When there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2009).  The Board finds the Veteran is entitled to an 
increased rating for residuals of head trauma under DC 8100.  

In this case, the evidence contains factual findings that 
demonstrate a distinct time period in which the service-
connected disability exhibited symptoms meeting the criteria 
for different ratings during the course of the appeal and 
the assignment of staged ratings is necessary.  Hart, supra.  
The report of the Veteran's December 18, 2001, VA 
examination indicated that he had prostrating headaches two 
to three times a week.  There is no evidence dated from 
August 2000 (a year prior to the filing of the claim) to 
December 2001 demonstrating prostrating headaches within the 
criteria of DC 8100.  Accordingly, the Board cannot conclude 
that the overall disability picture more nearly approximates 
the criteria for a 50 percent rating for migraine headaches 
prior to December 18, 2001, the date of the VA examination.  
38 C.F.R. § 4.7.

Therefore, the Veteran is granted 50 percent compensability 
for residuals of head trauma with headaches and nosebleeds 
as of December 18, 2001.

As a final note, the Board finds that the evidence of record 
does not present such "an exceptional or unusual disability 
picture as to render impractical the application of the 
regular rating schedule standards."  38 C.F.R. § 3.321(b)(1) 
(2008).  In this regard, the Board finds that there has been 
no showing that the Veteran's service-connected head trauma 
with headaches and nosebleeds alone have resulted in marked 
interference with employment or necessitated frequent 
periods of hospitalization beyond that contemplated by the 
rating schedule.  In the absence of such factors, the Board 
finds that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).




ORDER

An evaluation in excess of 10 percent for the Veteran's 
residuals of a head trauma with headaches and nosebleeds, 
prior to December 18, 2001, is not warranted.

A 50 percent rating is granted for residuals of a head 
trauma with headaches and nosebleeds, effective no earlier 
than December 18, 2001, subject to the statutes and 
regulations governing the payment of monetary benefits.  


REMAND

Separate disability ratings are appropriate in cases in 
which the Veteran has separate and distinct manifestations 
arising from the same disability, notwithstanding VA's anti- 
pyramiding regulation, 38 C.F.R. § 4.14 (2009).  See Esteban 
v. Brown, 6 Vet. App. 259 (1994).

The Veteran, through his representative, claimed that his 
gait abnormality with stumbling and falling was likely 
secondary to his traumatic brain injury.  

As stated above, DC 8045 provides that purely neurological 
disabilities, such as hemiplegia, epileptiform seizures, 
facial nerve paralysis, etc., following trauma to the brain, 
will be rated under the diagnostic codes specifically 
dealing with such disabilities, with citation of a 
hyphenated diagnostic code (e.g., 8045-8207).

Dr. Stewart reported in January 2010 that the Veteran was 
witnessed to stumble and fall in his clinic.  Dr. Stewart 
stated the Veteran was positive for gait abnormalities, 
likely secondary to traumatic brain injury.

The February 2010 VA examination reported the Veteran had an 
antalgic gait with very poor balance.  However, there is no 
clear opinion as to whether the Veteran's gait was due to 
his traumatic brain injury or due to any other condition. 

Although the Veteran's representative argues that Dr. 
Stewart's February 2010 examination has provided a positive 
nexus opinion regarding the Veteran's abnormal gait, the 
Board found this opinion inadequate as there is no rationale 
provided.

Based upon the medical evidence of record, another VA 
examination of the veteran is warranted.  When the medical 
evidence is inadequate, VA must supplement the record by 
seeking an advisory opinion or ordering another medical 
examination. Colvin v. Derwinski, 1 Vet. App. 171 (1991) and 
Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)


1.	The Veteran should be scheduled for an 
appropriate VA examination, by a physician 
with training in matters involving TBI, to 
determine the nature and etiology of the 
Veteran's gait abnormality.  The examiner 
is asked to state whether it more likely, 
less likely, or at least as likely as not 
(50 percent probability) gait abnormality 
is a residual of the Veteran's service 
related head trauma.  The examiner should, 
to the extent possible, elicit a complete 
history from the appellant, and 
specifically identify all conditions 
contributing to the Veteran's gait 
abnormality. 

Prior to the examination, the claims folder 
must be made available to the examiner for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report.  Opinions 
should be provided based on the results of 
examination, a review of the medical 
evidence of record, and sound medical 
principles.  All examination findings, 
along with the complete rationale for all 
opinions expressed, should be set forth in 
the examination report.

2.	The AMC should then re-adjudicate the issue 
of whether the Veteran is entitled to a 
separate rating for abnormal gait secondary 
to residuals of a head trauma with 
headaches and nosebleeds.  If the benefit 
sought is not granted, the Veteran should 
be furnished a Supplemental Statement of 
the Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on the 
claim for benefits, to include a summary of 
the evidence and applicable laws and 
regulations considered pertinent to the 
issue currently on appeal.     

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


